   Case 2:19-cv-13184-ILRL-DMD Document 144 Filed 03/17/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS LLC                                       CIVIL ACTION

VERSUS                                                     NO. 19-13184

ALFREDO CRUZ, ET AL                                        SECTION "B"(3)
                                JUDGMENT

     For oral reasons previously given on the record in prior post-

trial hearings,

     IT IS ORDERED, ADJUDGED, AND DECREED that the “Disco Amigos”

word mark and design mark, and all rights and goodwill thereto,

are hereby exclusively held by Counterclaimant Disco Amigos Social

Aid and Pleasure Club, in full ownership, and Counter-Defendants

ETDO Productions LLC, Jerry Lenaz and Francois Camenzuli shall

immediately   abandon   any   claim   to   right   or   interest   in   same,

including but not limited to expressly abandoning pending service

mark applications under Serial Nos. 88/591,114 and 88/591,141 in

the United States Patent and Trademark Office;

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that based upon

this Court’s exercise of supplemental jurisdiction over the state

law counterclaims, Counter-Defendants Jerry Lenaz and Francois

Camenzuli were properly removed from their positions on the board

and as executive committee members of the non-profit corporation,

Disco Amigos Social Aid and Pleasure Club, due to violations of

their fiduciary duty, and accordingly, their replacement by new

executive committee members was proper;

                                      1
   Case 2:19-cv-13184-ILRL-DMD Document 144 Filed 03/17/21 Page 2 of 2



        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that there be

Judgment herein in favor of Defendants Alfredo Cruz, Michele

Rossi, Michele Hudak, Marisa Naquin, Sonya Bourgeois, Lisette

Bayle, Renee Pastor, and Disco Amigos Social Aid and Pleasure Club

and Counterclaimant Disco Amigos Social Aid and Pleasure Club and

against Plaintiff ETDO Productions LLC and Counter-Defendants ETDO

Productions LLC, Jerry Lenaz, and Francois Camenzuli, in solido,

in the principal sum of $1,901.70 in damages, $4,457.75 in expenses

as stipulated to by the parties, plus judicial interest from

date     of        judicial      demand,     plus      $104,000         in     reasonable

attorney’s fees;

        IT    IS    FURTHER      ORDERED,    ADJUDGED,      AND   DECREED       that    the

Court    hereby      issues      a   permanent      injunction      against      Counter-

Defendants         ETDO   Productions       LLC,    Jerry     Lenaz,     and     Francois

Camenzuli      from using the “Disco Amigos” word mark and design

mark,    and       any    mark   confusingly        similar    thereto,        and     said

Counter-defendants            hereby    shall      surrender      the    domain      name,

website, and all other forms of social media in the name of

Disco    Amigos      to    Counterclaimant         Disco   Amigos    Social      Aid    and

Pleasure Club.

        New Orleans, Louisiana, this 16th day of March, 2021



                                        ___________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE



                                             2
